[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JUNE 11 2007
                                                                        THOMAS K. KAHN
                                        No. 06-14070
                                                                             CLERK


                       D. C. Docket No. 04-00244 CR-J-32-TEM

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

RUSSELL LEE PARKER, JR.,
a.k.a. J.R. Parker,

                                                           Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Middle District of Florida


                                       (June 11, 2007)

Before DUBINA and BLACK, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

_________________________
*Honorable Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
      Appellant Russell Lee Parker, Jr. (“Parker”) appeals his convictions for

conspiracy to defraud, in violation of 18 U.S.C. § 371; mail fraud, in violation of

18 U.S.C. §§ 1341 and 2; and wire fraud, in violation of 18 U.S.C. §§ 1343 and 2.

After a first trial ended in a hung jury, a second jury found Parker guilty on all

counts. The district court sentenced Parker to 156 months in the federal

penitentiary. He then perfected this appeal.

      The following issues are presented for appellate review: (1) whether the

evidence was sufficient to sustain Parker’s convictions; (2) whether the district

court erred in denying Parker’s motion for new trial; and (3) whether Parker was

denied a fair trial as a result of the cumulative effect of errors attributable to the

prosecutor and the district court.

      This court reviews the sufficiency of the evidence de novo. United States v.

Morris, 20 F.3d 1111, 1114 (11th Cir. 1994). The denial of a motion for a new

trial based on newly discovered evidence is reviewed for abuse of discretion.

United States v. Noriega, 117 F.3d 1206, 1217 (11th Cir. 1997). However, where

the prosecution knew or should have known of material false testimony, review is

de novo. Occhicone v. Crosby, 455 F.3d 1306, 1308-09 (11th Cir. 2006).




                                            2
      Issues and arguments raised for the first time on appeal are subject to review

for plain error only. United States v. Olano, 507 U.S. 725, 732-33, 113 S. Ct.

1770, 1777 (1993).

      A claim of prosecutorial misconduct presents a mixed question of law and

fact and is reviewed de novo. United States v. Delgado, 56 F.3d 1357, 1363 (11th

Cir. 1995). Reversal is warranted only if the conduct was improper and if that

improper conduct “prejudiced the defendant’s substantive rights.” Id.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments Parker makes in this appeal. Accordingly, we affirm his convictions.

      AFFIRMED.




                                         3